PER CURIAM.
Defendant appeals her conviction for aggravated battery on a person age 65 or older. We affirm all issues except two conditions of her probation. We reverse the condition that she not use intoxicants, because it was not orally announced at sentencing. Shacraha v. State, 635 So.2d 1051 (Fla. 4th DCA 1994). We clarify the condition that she not associate with the elderly to not prohibit such association at family or social gatherings.
Affirmed in part and reversed in part.
STONE, POLEN and KLEIN, JJ., concur.